DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risaki et al. (US 20150162296 A1; Ri) in view of Moriyama et al. (US 20110186962 A1; Mo).
Regarding claim 1, Ri discloses a semiconductor device comprising: a semiconductor substrate (Fig. 1, 11; ¶31); a dielectric film (Fig. 1, 5; ¶31) disposed on the semiconductor substrate; a conductor (Fig. 1, 2; ¶31) arranged between the semiconductor substrate and the dielectric film and including a bent section; a pad (Fig. 1, 3; ¶31) disposed on the dielectric film; and a protective film (Fig. 1, 6; ¶31) that covers the pad and has an opening (Fig. 1, 9; ¶31) through which an upper surface of the pad is exposed, wherein the bent section in the conductor and the pad overlap each other as seen in plan view, but is silent on and at least one of an inside corner and an outside corner in the bent section is chamfered.
Mo discloses a semiconductor device having wiring (Fig. 19, 203; ¶284) where an inside corner and an outside corner in the bent section are chamfered (Fig. 19, C; ¶284)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include chamfer portion in a bent conductor for suppressing stress dielectric layers.
Regarding claim 2, Ri in view of Mo discloses the semiconductor device according to Claim 1, wherein the inside corner (Fig. 19, of 203; ¶284) in the bent section is chamfered. (Fig. 19, C; ¶284 Mo)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include inner and outer chamfer portions in a bent conductor for suppressing stress dielectric layers.
Regarding claim 3, Ri in view of Mo discloses the semiconductor device according to Claim 2, wherein the outside corner (Fig. 19, of 203; ¶284) in the bent section is also chamfered. (Fig. 19, C; ¶284 Mo)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include inner and outer chamfer portions in a bent conductor for suppressing stress dielectric layers.
Regarding claim 4, Ri in view of Mo discloses the semiconductor device according to Claim 3, wherein a region removed by chamfering (Fig. 19, C; ¶284 Mo) the outside corner in the bent (Fig. 19, of 203; ¶284 Mo) section is contained in a region where a region extended from a straight-line segment of the conductor (Fig. 19, 203; ¶284 Mo) contiguous to the bent section and a region extended from another straight-line segment thereof overlap each other.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include inner and outer chamfer portions in a bent conductor for suppressing stress dielectric layers.
Regarding claim 5, Ri in view of Mo discloses the semiconductor device according to Claim 3, wherein the conductor (Fig. 1, 2; ¶31 Ri) is bent at the bent section at a right angle, and a two-dimensional shape of the region removed by chamfering (Fig. 19, C of 203; ¶284 Mo) the outside corner in the bent section and a two-dimensional shape of a region added by chamfering (Fig. 19, C of 203; ¶284 Mo) the inside corner are isosceles right triangles (Fig. 19, C region defined by drawing imaginary lines using the chamfer as the hypotenuse; ¶284 Mo).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include inner and outer chamfer portions in a bent conductor for suppressing stress dielectric layers.
	Regarding claim 6, Ri in view of Mo discloses the semiconductor device according to Claim 5, wherein the region having the isosceles right triangle (Fig. 19, C region defined by drawing imaginary lines using the chamfer as the hypotenuse; ¶284) shape removed by chamfering the outside corner in the bent section (Fig. 19, C of 203; ¶284 Mo) and the region having the isosceles right triangle shape added by chamfering the inside corner are the same size.
This is broadly interpreted to mean the portion of the conductor between the two chamfer portions which is the same portion and therefore the same size.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include inner and outer chamfer portions in a bent conductor for suppressing stress dielectric layers.
Regarding claim 7, Ri in view of Mo discloses the semiconductor device according to Claim 3, on wherein at least one of the inside corner and the outside corner in the bent section is rounded. (Fig. 10, conductor 2 may have U-shaped which would have at least one rounded corner; ¶51 Ri)
Regarding claim 8, Ri in view of Mo discloses the semiconductor device according to Claim 3, wherein at least one of the inside corner and the outside corner in the bent section is chamfered so as to have a surface of a polygonal prism shape including one or more corner sections. (Fig. 25, adds a junction to the inner chamfer creating polygonal effect; ¶293 Mo)
Such a modification would have involved a mere change in the shape of the component. Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to create a rounded corner because a change in shape (configuration) is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 13, Ri in view of Mo discloses the semiconductor device according to Claim 4, wherein the conductor (Fig. 1, 2; ¶31 Ri) is bent at the bent section at a right angle, and a two-dimensional shape of the region removed by chamfering (Fig. 19, C of 203; ¶284 Mo) the outside corner in the bent section and a two-dimensional shape of a region added by chamfering (Fig. 19, C of 203; ¶284 Mo) the inside corner are isosceles right triangles (Fig. 19, C region defined by drawing imaginary lines using the chamfer as the hypotenuse; ¶284 Mo).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include inner and outer chamfer portions in a bent conductor for suppressing stress dielectric layers.
Regarding claim 14, Ri in view of Mo discloses the semiconductor device according to Claim 4, wherein at least one of the inside corner and the outside corner in the bent section is rounded. (Fig. 10, conductor 2 may have U-shaped which would have at least one rounded corner; ¶51 Ri)
Regarding claim 15, Ri in view of Mo discloses the semiconductor device according to Claim 4, wherein at least one of the inside corner and the outside corner in the bent section is chamfered so as to have a surface of a polygonal prism shape including one or more corner sections. (Fig. 25, adds a junction to the inner chamfer creating polygonal effect; ¶293 Mo)
Such a modification would have involved a mere change in the shape of the component. Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to create a rounded corner because a change in shape (configuration) is generally recognized as being within the level of ordinary skill in the art.


3.	Claim 	9, 10, 12,16-18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Risaki et al. (US 20150162296 A1; Ri) in view of Moriyama et al. (US 20110186962 A1; Mo), and further in view of Funaya et al. (US 20160035672 A1; Fun).
Regarding claim 9, Ri in view of Mo discloses the semiconductor device according to Claim 1, further comprising a bump (Fig. 2, 16; ¶34 Ri) arranged on the pad (Fig. 2, 3; ¶34 Ri) or a wire bonded to the pad, wherein a material of the conductor includes gold.
Fun discloses a semiconductor device where a conductor includes gold. (Fig. 23, PD; ¶194)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a known material such as gold for use as a conductive layer for it suitability in providing conductive properties. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (MPEP 2144.07)
Regarding claim 10, Ri in view of Mo discloses the semiconductor device according to Claim 1, but is silent on wherein the dielectric film is a silicon nitride film.
Fun discloses a semiconductor layer where a dielectric layer is Silicon Nitride. (Fig. 3, LF2; ¶76)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a known material such as silicon nitride for use as a dielectric layer for it suitability in providing insulative properties. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (MPEP 2144.07)
Regarding claim 12, Ri in view of Mo discloses the semiconductor device according to Claim 1, but is silent on wherein the pad includes gold.
Fun discloses a semiconductor device where a pad includes gold. (Fig. 23, RW; ¶194)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a known material such as gold for use as a conductive layer for it suitability in providing conductive properties. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (MPEP 2144.07)
Regarding claim 16, Ri in view of Mo discloses the semiconductor device according to Claim 2, further comprising a bump (Fig. 2, 16; ¶34 Ri) arranged on the pad (Fig. 2, 3; ¶34 Ri) or a wire bonded to the pad, but is silent on wherein a material of the conductor includes gold.
Fun discloses a semiconductor device where a conductor includes gold. (Fig. 23, RW; ¶194)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a known material such as gold for use as a conductive layer for it suitability in providing conductive properties. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (MPEP 2144.07)
Regarding claim 17, Ri in view of Mo discloses the semiconductor device according to Claim 3, further comprising a bump (Fig. 2, 16; ¶34 Ri) arranged on the pad (Fig. 2, 3; ¶34 Ri) or a wire bonded to the pad, wherein a material of the conductor includes gold.
Fun discloses a semiconductor device where a conductor includes gold. (Fig. 23, RW; ¶194)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a known material such as gold for use as a conductive layer for it suitability in providing conductive properties. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (MPEP 2144.07)
	Regarding claim 18, Ri in view of Mo discloses the semiconductor device according to Claim 2, wherein the dielectric film is a silicon nitride film.
Fun discloses a semiconductor layer where a dielectric layer is Silicon Nitride. (Fig. 3, LF2; ¶76)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a known material such as silicon nitride for use as a dielectric layer for it suitability in providing insulative properties. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (MPEP 2144.07)
Regarding claim 20, Ri in view of Mo discloses the semiconductor device according to Claim 2, wherein the pad includes gold.
Fun discloses a semiconductor device where a pad includes gold. (Fig. 23, PD; ¶194)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a known material such as gold for use as a conductive layer for it suitability in providing conductive properties. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (MPEP 2144.07)
3.	Claim 	11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risaki et al. (US 20150162296 A1; Ri) in view of Moriyama et al. (US 20110186962 A1; Mo), and further in view of Ban et al. (US 20150270814 A1; Ban).
Regarding claim 11, Ri in view of Mo discloses the semiconductor device according to Claim 1, but is silent on further comprising a circuit configured to produce a potential difference between the pad and the conductor.
Ban discloses a potential difference generated between the bias line (Fig. 8, 206; ¶74) and the bias pad (Fig. 8, 117; ¶74)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a potential difference between a pad and conductor for using the claimed connection structure in an optical receiver module.
Regarding claim 19, Ri in view of Mo discloses the semiconductor device according to Claim 2, but is silent on further comprising a circuit configured to produce a potential difference between the pad and the conductor.
Ban discloses a potential difference generated between the bias line (Fig. 8, 206; ¶74) and the bias pad (Fig. 8, 117; ¶74)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a potential difference between a pad and conductor for using the claimed connection structure in an optical receiver module.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE C TYNES JR./Examiner, Art Unit 2816